35 So. 3d 111 (2010)
Allen REYES, Appellant,
v.
AREDA CONSTRUCTION, INC. and FB & WC Constructions Corp., and Travelers Insurance Company and AIG Domestic Claims, Appellees.
No. 1D09-3817.
District Court of Appeal of Florida, First District.
May 14, 2010.
*112 Jorge A. Calil, Miami, for Appellant.
H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for Appellees.
PER CURIAM.
Upon review of Appellant's response to this court's March 16, 2010, order to show cause, we conclude Appellant has failed to show cause why the appeal should not be dismissed for failure to timely file the record on appeal. See Fla. R.App. P. 9.410. Accordingly, the appeal is DISMISSED.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.